        Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 1 of 32



WILLIAM L. SCHMIDT, SBN 206870 1                    R. SHANE JOHNSON, USB # 14217
legal.schmidt@gmail.com                             shane@utahdefense.com
WILLIAM L. SCHMIDT, ATTORNEY                        R. SHANE JOHNSON, PLLC
AT LAW, P.C.                                        24 D Street
P.O. Box 25001                                      SALT LAKE CITY, UTAH 84103
Fresno, CA 93729                                    Telephone: (801) 364-2222
Telephone: (559) 261-2222
Facsimile: (559) 436-8163


STEWART GOLLAN, USB # 12524
sgollanlaw@gmail.com
GOLLAN LAW PLLC
584 Wall Street
Salt Lake City, Utah 84103
Telephone: (801) 413-3406

Attorneys for Plaintiffs

                 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      NORTHERN DIVISION

                                                    PLAINTIFFS’ FIRST AMENDED
     RONALD MAY, TOBY GARCIA, TODD
                                                    COMPLAINT FOR DAMAGES,
     MULDER, and CURTIS ELLIS, individuals,
                                                    DECLARATORY RELIEF AND
           Plaintiffs,                              INJUNCTIVE RELIEF

           -v-
                                                    Civil Action No. 2:18-cv-00854-RJS-CMR
     UTAH DEPARTMENT OF CORRECTIONS; MIKE
     HADDON, UDOC Interim Executive Director,       Judge Robert J Shelby
     in his official capacity; TONY WASHINGTON,     Magistrate Cecelia M. Romero
     UDOC Clinical Services Director, in his
     individual and official capacities; and DOES
     1-10, inclusive,

           Defendants.




1   Admitted Pro Hac Vice
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 2 of 32



                                     INTRODUCTION

         The Defendants have created and maintained a policy, custom, or practice of

systematically denying necessary medical care to inmates diagnosed with Hepatitis C

viral infections (“HCV”) for which a total cure through a short medication regimen has

become available, thereby discriminating against them and placing them at substantial

and unnecessary risk for severe pain, liver failure, cancer, other illness, injury, and

death.

         The medical standard of care now requires treatment for all such patients with

the direct-acting antiviral (“DAA”) drugs that became available in 2011. The failure to

provide treatment also creates the potential for further spreading of the disease both

within the prison system and to the general public. These actions amount to deliberate

indifference to the serious medical needs of Utah Department of Corrections (“UDOC”)

prisoners with HCV.

         The Plaintiffs bring this action seeking prospective relief on behalf of themselves

and a class of similarly situated individuals to remedy the ongoing deprivation of their

rights guaranteed by the Eighth Amendment of the United States Constitution (as

incorporated by the Fourteenth Amendment), the Americans with Disabilities Act

(“ADA”), and the Rehabilitation Act (“RA”). In addition, the Plaintiffs seek an award of

damages for the harm caused to them by the violation of their constitutional and

statutory rights to life-saving treatment.




                                              2
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 3 of 32



                                      JURISDICTION

     1.   This Complaint asserts causes of action arising under the U.S. Constitution

and the laws of the United States. Pursuant to 42 U.S.C. §1983, the Plaintiff alleges

causes of action for the infliction of cruel and unusual punishment in violation of the

Eighth and Fourteenth Amendments to the U.S. Constitution. The Plaintiffs’ claims are

also brought pursuant to the Americans with Disabilities Act and the Rehabilitation

Act. The Plaintiff also seeks declaratory and injunctive relief authorized by 28 U.S.C.

§§2201 and 2202, as well as Federal Rule of Civil Procedure 65, to compel needed

medical treatment without further delay.

     2.   This Court has subject matter jurisdiction over the Plaintiff’s federal law

claims pursuant to 28 U.S.C. §1331.

                                          VENUE

     3.   A substantial part of the acts and omissions giving rise to the Plaintiffs’

claims occurred in the Utah Judicial District. Venue is proper in this judicial district

pursuant to 28 U.S.C. §1391(b).

                                      THE PARTIES


     4.   Plaintiffs RONALD MAY, TOBY GARCIA, TODD MULDER, and CURTIS

ELLIS (collectively “Plaintiffs”) are all adult individuals currently incarcerated by the

UDOC. They each have HCV, and they have been denied curative treatment with DAA

medications.

     5.   Defendant UTAH DEPARTMENT OF CORRECTIONS (‘UDOC”) is a public

entity and is responsible for providing treatment for the serious medical needs of
                                              3
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 4 of 32



individuals in its custody. Defendant UDOC is a public entity under Title II of the ADA

and receives federal financial assistance within the meaning of the RA.

     6.   Defendant MIKE HADDON (“HADDON”) is the Interim Executive Director

of Defendant UDOC, acting within the scope of that agency or employment and under

color of state law. Defendant HADDON is responsible for the operations of Defendant

UDOC, including adopting, approving, and implementing the policies applicable to the

prisons operated throughout the State of Utah. Defendant HADDON has a duty to

provide constitutionally adequate medical care to all persons in his custody. He is sued

in his official capacity for injunctive and declaratory relief. HADDON has the authority

to implement the relief sought in this Complaint.

     7.   Defendant TONY WASHINGTON (“WASHINGTON”) is the UDOC Clinical

Services Director, acting within the scope of that agency or employment and under

color of state law. Defendant WASHINGTON is responsible for the operation of

Defendant UDOC’s health care services for inmates, including adopting, approving,

and implementing the policies applicable to the prisons operated throughout the State

of Utah. Defendant WASHINGTON is a policymaker for Defendant UDOC. He is sued

in his individual and official capacities.

     8.   Defendant DOES 1-10 are and/or were agents, employees, agencies, and/or

entities of the named Defendants, and acted within the scope of that agency or

employment and under color of state law. The true and correct names of the DOE

Defendants are presently unknown to Plaintiffs and they are thus sued by their

fictitious names. Their true and correct names will be substituted when ascertained.

                                             4
      Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 5 of 32



                                        JURY DEMAND

      9.     Plaintiffs demand a jury trial on all claims triable to a jury.

                                  GENERAL ALLEGATIONS

Hepatitis C and Its Symptoms

      10. HCV is a blood-borne disease. The virus causes inflammation that damages

liver cells and is a leading cause of liver disease and liver transplants.

      11. HCV is transmitted by infected blood via several methods, including

intravenous drug use and tattooing using shared equipment, and sexual activity.

Intravenous drug use is the most common means of HCV transmission in the United

States.

      12. HCV can be either acute or chronic. In people with acute HCV the virus will

spontaneously clear itself from the blood stream within six months of exposure. In

contrast, chronic HCV is defined as having a detectable viral level in the blood at some

point six months or more after exposure. A substantial majority of infected people will

develop chronic HCV.

      13. Liver inflammation caused by chronic HCV can significantly impair liver

function and damage its crucial role in digesting nutrients, filtering toxins from the

blood, fighting infection, and conducting other metabolic processes in the body. Liver

inflammation can also cause fatigue, weakness, muscle wasting, skin rashes, and

arthritis.

      14. People with chronic HCV develop fibrosis of the liver, a process by which

healthy liver tissue is replaced with scarring. Scar tissue cannot perform the job of

                                                 5
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 6 of 32



normal liver cells. So, fibrosis reduces liver function and results in the same symptoms

mentioned above, but with greater intensity. Fibrosis can also lead to hepatocellular

carcinoma (liver cancer).

     15. When scar tissue begins to take over most of the liver, this extensive fibrosis

is termed cirrhosis. Of those with chronic HCV, the majority will develop chronic liver

disease and approximately 20% will develop cirrhosis within a 20-year timeframe.

     16. Cirrhosis causes additional painful complications, including widespread

itching, kidney disease, jaundice, fluid retention with edema, internal bleeding, varices

(enlarged veins that develop in the esophagus or intestines, which can burst), easy

bruising, ascites (fluid accumulation in the legs and abdomen), encephalopathy (mental

confusion and disorientation), lymph disorders, increased risk of infection, seizures,

and extreme fatigue. Most of these complications can occur before cirrhosis. If they go

untreated, some can cause death, often from infection, bleeding, and fluid

accumulation.

     17. Abdominal ascites can require paracentesis, a procedure wherein a needle is

inserted into the abdomen to drain the accumulating fluid. Without this periodic

procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

     18. Moreover, once an HCV patient’s liver has cirrhosis, it may not be reversible.

Some patients with cirrhosis may have too much scar tissue in the liver, even if the liver

can heal to some degree once the virus is eliminated via treatment. If scar tissue persists,

the patient may still experience the complications of cirrhosis, including liver cancer.

                                             6
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 7 of 32



     19. Cirrhosis that is accompanied by serious complications is known as

decompensated cirrhosis and cirrhosis without serious complications is called compensated

cirrhosis.

     20. HCV is a physiological disorder or condition that affects one or more body

systems, including but not limited to the digestive, gastrointestinal, immune,

circulatory, cardiovascular, and hemic systems, and is therefore a physical impairment.

This physical impairment substantially limits one or more major life activities, including

but not limited to eating, walking, bending, lifting, concentrating, thinking, and

communicating; the operation of major bodily functions such as digestive,

gastrointestinal, immune, circulatory, cardiovascular, and hemic systems; and the

operation of the liver.

     21. There is a record of impairment for all UDOC prisoners who have been

diagnosed with HCV and the UDOC regards them as having a physical impairment

that limits one or more major life activities.

General Prevalence of Hepatitis C

     22. In 2000, the U.S. Surgeon General called HCV a “silent epidemic” and

estimated that as much as 2% of the adult population had HCV. In 2013, it caused more

deaths than 60 other infectious diseases combined, including HIV, pneumococcal

disease, and tuberculosis.

     23. Approximately 19,000 people die of HCV-caused liver disease in the U.S.

every year and it is the leading indication for liver transplants in the U.S.

     24. Of those with chronic HCV, at least half will develop cirrhosis or liver cancer.

                                                 7
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 8 of 32



Standard of Care for HCV

     25. For many years there were no universally safe and effective treatments for

HCV. The standard treatment prior to 2011, which included the use of interferon and

ribavirin medications, had a long duration (up to 48 weeks), failed to cure most

patients, and was associated with numerous side effects, including psychiatric and

autoimmune disorders, flu-like symptoms, gastrointestinal distress, skin rashes, and

severe anemia. Plus, not all drug regimens worked for all types of HCV, and many

could not be given to patients with other comorbid diseases.

     26. That all changed in 2011 when the Food and Drug Administration (“FDA”)

began approving new oral medications called direct-acting antiviral (“DAA”) drugs.

These drugs work faster, cause fewer side effects, and treat chronic HCV more

effectively. Initially, they were designed to work with the old treatment regimen. But in

2013 the FDA began to approve DAA drugs that can be taken alone.

     27. These drugs, which include Sovaldi, Olysio, Harvoni, Viekira, Pak, Daklinza,

Technivie, Zepatier, and Epclusa, have far fewer side effects, dramatically greater

efficacy, a shorter treatment duration of 12 weeks, and are administered orally with a

once-daily pill. Most importantly, 90 to 95% of HCV patients treated with these new

drugs are cured. The prior medications only helped about one-third of patients.

     28. A cure of HCV is defined as a sustained virologic response (“SVR”), which

means that there is no detectable HCV genetic material in the patient’s blood for three

months following the end of treatment.



                                            8
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 9 of 32



     29. In response to the new DAA medications, the American Association for the

Study of Liver Diseases (“AASLD”) and the Infectious Disease Society of America

(“IDSA”) formed a panel of experts to conduct an extensive review of the testing,

management, and treatment of HCV. The results were published in a comprehensive

document called the HCV Guidance which is available at www.hcvguidance.org (last

visited May 5, 2019). The Centers for Disease Control and Prevention (“CDC”)

encourages all health professionals to follow the evidence-based standard of care

developed by the IDSA/AASLD.

     30. The IDSA/AASLD guidelines now set for the medical standard of care for the

treatment of HCV. The guidelines recommend immediate treatment with DAA drugs

for all persons with chronic HCV. This is the standard of care for the treatment of HCV

and it reflects the continuing medical research showing the dramatic benefits of the

DAA drugs.

     31. Since 2016, all 50 states have covered at least one of the DAA treatment

regimens that serve as the current standard of care for HCV treatment for their

Medicaid patients. The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in the

likelihood of the manifestations of cirrhosis, a 70% reduction in the risk of liver cancer, a

90% reduction in the risk of liver-related mortality, and a dramatic improvement in

quality of life. Delay in treatment increases the risk that the treatment will be ineffective.




                                              9
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 10 of 32



Screening, Diagnosis, and Monitoring of HCV

     32. Under the IDSA/AASLD guidelines, all persons with risk factors for HCV

infection should be offered testing for HCV. This includes all persons who were ever

incarcerated or who were born between 1945 and 1965.

     33. A person is generally diagnosed with HCV through a rapid blood test in

which the blood is examined for HCV antibodies. A follow-up test can determine

whether the genetic material for HCV remains in the blood. A third blood test can

reveal which genotype of HCV a person has.

     34. Although the standard of care is to treat all persons with chronic HCV with

DAA drugs, it is still useful to determine the progression of fibrosis and/or cirrhosis in

the liver to choose the appropriate DAA drug, to treat other conditions or

complications, to screen for liver cancer, to advise patients about contraindications and

drugs to avoid, and to determine whether liver transplantation is necessary.

     35. The level of cirrhosis or fibrosis in a patient can be determined in several

ways, including a liver biopsy, blood tests and ultrasound. The APRI blood test

computes a ratio between the level of the AST enzyme in the blood with the usual

amount in a healthy person. A score above 0.7 indicates significant fibrosis and a score

above 1.0 indicates cirrhosis. The FIB-4 blood test computes a ratio using two enzymes,

platelet count and a person’s age. Ultrasound has been historically unreliable, but a new

version called FibroScan appears to be more accurate in assessing fibrosis.

     36. No one single test will accurately determine the extent of liver damage.

Normal results in isolation cannot rule out fibrosis or cirrhosis. For instance, the APRI

                                            10
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 11 of 32



blood test has significant limitations. Low and mid-range scores may miss many people

who have significant fibrosis or even cirrhosis.

UDOC’s Unlawful Policy and Practice of Denying Treatment for HCV

     37. Despite the clear agreement in the medical community that all persons with

HCV should be treated with DAA drugs, the UDOC does not provide these lifesaving

medications to every prisoner diagnosed with HCV. Instead, the UDOC has a policy,

custom, and practice of not providing DAA medications to prisoners with HCV, in

contravention of the prevailing standard of care and in deliberate indifference to the

serious medical needs of prisoners with HCV.

     38. This policy, practice, and custom has caused, and continues to cause, the

unnecessary and wanton infliction of pain and unreasonable risk of serious damage to

the health of UDOC prisoners with HCV.

     39. Under the UDOC HCV treatment protocol (revised 10/30/17) almost no

prisoners receive DAA medications. Overwhelmingly, UDOC tracks prisoners with

known HCV infection and periodically tests them but does not actually treat them. The

protocol states that the UDOC is “seeking special funding to support the treatment with

new HCV medications due to the tremendous financial burden…” and “Only the most

ill patients will qualify for treatment as funding is approved by the state legislature.”

Finally, in contravention of the current standard of care, the protocol states that “Not

everyone with hepatitis C needs treatment right away.”

     40. Because the standard of care is to treat everyone, without regard to the stage

of the disease, Defendants’ written policy of only providing treatment to patients with

                                             11
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 12 of 32



the most advance stages of the disease amounts to deliberate indifference to serious

medical needs, in violation of the Eighth Amendment to the U.S. Constitution and

Article 1, Section 9 of the Utah Constitution. It is not consistent with the standard of

care. Delaying treatment until a patient is extremely sick has the perverse effect of

withholding treatment from the patients who could benefit the most from it, because

the treatment is less effective for patients with the most advanced stages of the disease.

     41. But even if the policy were adequate, the UDOC does not follow it because it

provides treatment to almost none of the HCV-positive inmates in its custody. Upon

information and belief, because the Defendants does not routinely test all inmates for

HCV, they may be failing to treat many more inmates than they are even aware of.

     42. Since 2013, the year the FDA approved DAA medications that cure HCV, on

information and belief, UDOC prisoners have died of chronic liver disease, cirrhosis,

and other diseases of the digestive system. Since HCV is the most common cause of

liver failure in the country, it is likely that most of these deaths were due to chronic

HCV. On information and belief, past and current practices of the Defendants are

resulting in deaths that could have been prevented through treatment of HCV.

     43. The UDOC also unjustifiably delays providing HCV treatment, even though

the standard of care requires treatment as early as possible. If DAA treatment is delayed

until a patient has advanced fibrosis or cirrhosis, these medications can be significantly

less effective. Moreover, if DAA treatment is delayed until a patient develops

decompensated cirrhosis, a liver transplant preceded or followed by DAA treatment is

the only way to cure the patient.

                                             12
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 13 of 32



     44. In practice, the UDOC appears to have a goal of delaying treatment for

virtually all patients with HCV, regardless of their disease progression, until the patient

is released from prison or dies.

     45. Upon information and belief, the UDOC does not screen HCV-positive

prisoners with advanced fibrosis and cirrhosis for liver cancer. Unless there is regular

surveillance to find cancers early and remove them surgically, liver cancer has a very

dismal prognosis.

     46. Upon information and belief, the UDOC does not include routine op-out

testing for HCV. Thus, UDOC does not even know the full number of UDOC prisoners

who have HCV.

     47. The UDOC has enforced its policies, practices, and customs regarding HCV

treatment despite knowing that the failure to provide DAA medications to prisoners

with HCV subjects those prisoners to an unreasonable risk of pain, liver failure, cancer,

permanent damage to their health, and even death. The Defendants have acted with

deliberate indifference to the serious medical needs of UDOC prisoners with chronic

HCV.

     48. The Defendants will continue this course of conduct unless enjoined by this

Court. The Plaintiffs have no adequate remedy at law.

Public Health Benefits of Treatment in Prison

     49. Providing expanded HCV screening and DAA treatment in Utah’s prisons

would greatly reduce the number of new HCV cases in the community. Curing the

disease while people are in prison would prevent prisoners from transmitting it when

                                            13
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 14 of 32



released, and testing would diagnose numerous individuals who were unaware they

were even infected.

      50. Studies have shown that providing DAA treatment to everyone with chronic

HCV increases long term cost savings. There is also evidence that restricting DAA

treatment access until patients were in the later stages of fibrosis actually results in

higher per-patient costs because, while it may be initially less expensive to delay

administering DAAs, over the course of treatment, the follow-up care outweighs the

initial costs.

Allegations Regarding Named Plaintiffs

      51. Plaintiffs identified herein became infected and/or were diagnosed with

HCV while under the care and supervision of the Defendants.

      52. Plaintiffs identified herein all experienced adverse symptoms of HCV while

in the care and custody of UDOC and requested medical treatment at the prisons

wherein they were incarcerated.

      53. Defendants and their agents and employees who have seen and denied

treatment to Plaintiffs, and to each of those similarly situated prisoners within the care

and custody of Defendants, have acted with deliberate indifference and have refused to

treat Plaintiffs and each of them with DAA drugs in contravention of the prevailing

standard of care.

      54. Plaintiffs and each of them are experiencing serious symptoms consistent

with HCV symptoms. To date, Plaintiffs have not received the curative treatments

readily available for treatment of their HCV.

                                             14
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 15 of 32



     55. Plaintiffs have requested treatment multiple times. Each of the named

Plaintiffs has completed the UDOC’s grievance process and been denied treatment with

DAAs.

Todd Mulder

     56. Todd Mulder was diagnosed with HCV in approximately 2001.

     57. He has been denied treatment with DAA medications, even though he has

experienced joint pain and fatigue.

     58. On July 19, 2018, Mulder submitted a Level I Grievance appealing

Defendants’ refusal to provide him with HCV treatment. That grievance was denied on

August 1, 2018.

     59. In the denial of his Level I Grievance, Mulder was told: "The Department of

Corrections has limited funds for Hep C treatment, so it is reserved for those with

advanced disease. You do not meet the requirements within our protocol to be

considered for treatment. Your most recent live enzyme values are normal, they must

be double the normal value for 2 years before consideration, among other things."

     60. Mulder subsequently submitted a Level II grievance which was denied by

UDOC on August 29, 2018 on the same basis that his Level I Grievance was denied.

     61. Mulder submitted a Level III Grievance to UDOC on September 1, 2018,

which was again denied in a letter dated October 5, 2018. This letter acknowledged that

Mulder had exhausted the administrative remedies available to him and stated that no

further administrative review was available. It further stated that his only recourse was

to seek a judicial remedy.

                                           15
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 16 of 32



     62. By submitting the grievances detailed above, which were denied, Mulder has

satisfied the administrative exhaustion requirement imposed by the Prison Litigation

Reform Act (“PLRA”).

Curtis Ellis

     63. Ellis has been living with HCV for at least a dozen years. On May 26, 2018, he

submitted a request to be treated for his HCV. He was told by Dr. Burnham that the

state only allowed funding for 5 or 6 HCV patients in the UDOC to be treated with

DAA medications each year.

     64. Ellis submitted Level I through III grievances to UDOC requesting HCV

treatment.

     65. In response to his first-level grievance, Ellis received a written denial, dated

June 19, 2018, from Nurse Jackman which stated, UDOC “simply does not have the

funding to treat everyone” with HCV.

     66. In response to his level-two grievance Ellis was told by Nurse Peterson on

July 17, 2018 that he was not eligible to receive treatment based on the UDOC protocol.

     67.     After he submitted his third level grievance, Ellis received a letter dated

August 29, 2018, from UDOC Administrative Services Director Steve Gehrke

acknowledging timely receipt of his Level III grievance appealing the denial of his

requests for HCV treatment, and notifying him that no further administrative review

was available.

     68. By submitting the grievances detailed above, which were denied, Ellis has

satisfied the administrative exhaustion requirement imposed by the PLRA.

                                              16
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 17 of 32




Ronald May

     69. May was diagnosed with HCV in approximately 2000.

     70. May submitted level-one, level-two, and level-three grievances, the last of

which was submitted to UDOC on July 1, 2018.

     71. On July 6, 2018, May was informed by Defendant Tony Washington, Clinical

Services Bureau Director and final medical decision maker for UDOC, that any

treatment he could receive is governed by the established UDOC treatment protocol

which dictates that he is not eligible for treatment.

     72. May’s submission of his level I, II, and III grievances satisfies the exhaustion

requirement of the PLRA.

Toby Garcia

     73. Garcia was diagnosed with HCV in the late 1990’s. He is frequently plagued

with severe fatigue.

     74. In his level-one grievance dated April 29, 2018, Garcia sought treatment with

DAA medications. In a response dated May 24, 2018, Defendants denied his grievance

stating, in relevant part, “We do not have funds to treat everybody as the cost is very

high, it is reserved for those who are the most ill.”

     75. On May 30, 2018 Garcia submitted a level-two grievance which was denied

on August 15, 2018.



                                             17
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 18 of 32



     76. Garcia submitted a level-three grievance dated July 03, 2018 and received by

UDOC on July 11, 2018.

     77. Subsequently, Garcia was notified by memo from Defendant Tony

Washington, dated August 13, 2018, that he would only be provided HCV treatment

pursuant to the UDOC established protocol under which he does not qualify. Thus,

UDOC administrative officials responding to grievances have no authority to provide

treatment to patients who do not qualify under the established protocol which

contravenes the accepted standard of care for HCV patients.

     78. For the reasons stated above the exhaustion requirements of the PLRA have

been satisfied.

Class Action Allegations

     79. Pursuant to Federal Rule of Civil Procedure 23(b)(2), the Plaintiffs seek to

certify a class of all current and future prisoners in UDOC custody who have been

diagnosed, or will be diagnosed, with chronic HCV (“the “Plaintiff Class”).

     80. Upon information and belief, Defendants have the ability to identify the

similarly situated class members who are currently in custody of the UDOC through

medical and other records in their possession.

     81. The requirements of Rule 23(a) are satisfied:

          a. Numerosity: The class is so numerous that joinder of all members is

              impracticable. National estimates suggest that there are approximately

              1000 inmates with HCV in the UDOC.



                                           18
Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 19 of 32



    b. Commonality: There are questions of law or fact common to this class,

       including but not limited to: 1) whether HCV is a serious medical need; 2)

       whether the Defendants’ policy and practice of not providing HCV

       treatment constitutes deliberate indifference to serious medical needs in

       violation of the 8th Amendment; 3) whether the Defendants have

       knowingly failed to provide the necessary staging of HCV patients in

       accordance with the prevailing standard of care, including pretreatment

       testing to determine the severity of the disease; 4) whether the Defendants

       have knowingly employed policies and practices that unjustifiably delay

       or deny treatment for HCV; 5) whether Defendants have permitted cost

       considerations to improperly interfere with treatment of HCV; 6) whether

       HCV is a disability under the ADA; 7) whether medical services in prison

       are a program or service under the ADA; and 8) whether the Defendants

       have discriminated against UDOC prisoners with HCV on the basis of

       their disability by categorically denying them medical treatment, while

       providing treatment for other diseases and conditions such as HIV.

    c. Typicality: The claims or defenses of the class representatives are typical of

       claims or defenses of the class. The class representatives have been

       diagnosed with chronic HCV but have been refused treatment and suffer

       from the same kind of complications and substantial risk of serious harm

       that the class members suffer from.



                                      19
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 20 of 32



          d. Adequacy. The class representatives and class counsel will fairly and

              adequately protect the interests of the class. The class representatives are

              committed to obtaining declaratory and injunctive relief that will benefit

              themselves as well as the class by ending the Defendants’ unconstitutional

              policy and practice. Their interests are consistent with and not

              antagonistic to the interests of the class. They have a strong personal

              interest in the outcome of the case and have no conflicts with class

              members. They are represented by attorneys who specialize in civil rights

              law and litigation on behalf of prisoners and who can vigorously

              prosecute this action.

     82. The requirements of Rule 23(b)(2) are satisfied, as the party opposing the class

has acted and refused to act on grounds generally applicable to the class so that final

declaratory and injunctive relief would be appropriate to the class as a whole. Injunctive

relief will end the policy and practice for all class members, allowing them to receive

proper medical evaluation and treatment for HCV.

                              CAUSES OF ACTION

                                 FIRST CLAIM
                          Right to Medical Care
              (8th Amendment to the U.S. Constitution; 42 U.S.C. §1983)

     83. The Plaintiffs reallege and incorporate the allegations set forth in paragraphs

1 through 82 as though set forth fully at this point.

     84. Defendants know about and enforce the policies and practices described

herein. They know of the serious medical needs of the Plaintiffs and the Plaintiff Class

                                             20
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 21 of 32



and yet they have intentionally failed and refused to provide treatment that will

address those serious medical needs, knowing that those actions have resulted, and will

continue to result, in the Plaintiffs’ and the Plaintiff Class’s continued suffering and

exposure to liver failure and it’s symptoms, liver cancer, and death.

     85. The Defendants have caused the wanton infliction of pain upon UDOC

prisoners with HCV and have exhibited deliberate indifference to the serious medical

needs of Plaintiffs and the Plaintiff Class, all in violation of the Eighth Amendment.

     86. The Defendants know and have known of the substantial risk of serious

harm, and actual harms, faced by UDOC prisoners with chronic HCV. Yet the

Defendants have disregarded, and continue to disregard, those risks and harms by

failing to provide the very medication that would alleviate those risks and harms. The

Defendants have been deliberately indifferent to the substantial risk of serious harm to

the UDOC prisoners with chronic HCV.

     87. By denying Plaintiffs and the Plaintiff Class their medically needed HCV

treatment, the Defendants are imposing punishment far in excess of this authorized by

law, contrary to the Eighth Amendment.

     88. The Defendants’ denial of the Plaintiffs’ and the Plaintiff Class’s medically

necessary HCV treatment violates all standards of decency, contrary to the Eighth

Amendment.

     89. The Defendants’ actions with respect to Plaintiffs and the Plaintiff Class

amount to grossly inadequate care.



                                             21
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 22 of 32



      90. The Defendants’ actions with respect to Plaintiffs and the Plaintiff Class is

medical care so cursory as to amount to no medical care at all.

      91. As a direct and proximate result of this pattern, practice, policy, and

deliberate indifference, the Plaintiffs and the Plaintiff Class have suffered, and continue

to suffer from harm and the violation of their Eighth Amendment rights. These harms

will continue unless enjoined by this Court.

                                    SECOND CLAIM
                                    Unnecessary Rigor
                       (Utah State Constitution, Article 1, Section 9)

      92. Plaintiffs reallege and incorporate the allegations of paragraphs 1 to 91 as if

fully set forth at this point.

      93. The Defendants and each of them were, at all times relevant, responsible for

the health and well-being of the Plaintiffs.

      94. The Defendants were deliberately indifferent to the health of the Plaintiffs

and the Plaintiff Class, as evidenced by their systematic failure and refusal to treat them

in accordance with the reasonable standard of care for patients with HCV.

      95. Defendants affirmatively and consciously chose to provide no treatment, less-

costly treatment, or less efficacious treatment to Plaintiffs, when Defendants knew to a

certainty that the prevailing treatment would cure up to 95% of Plaintiffs, and thereby

prevent unnecessary suffering on the part of Plaintiffs.

      96. Defendants have intentionally delayed or denied Plaintiffs’ access to life-

saving medication and medical treatment. Defendants have thereby deliberately and

unnecessarily put uninfected prisoners at substantially greater risk of contracting HCV

                                               22
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 23 of 32



and have caused uninfected prisoners to become infected with HCV due to their

deliberate indifference.

      97. The Defendants have knowingly and deliberately put the Plaintiffs and the

Plaintiff Class at risk for all of the known damages that can occur as a result of living

with untreated HCV. This is the result of the express policies and practices of the

Defendants. The actions and policies of the Defendants have unjustifiably caused

substantial and serious injury to the Plaintiffs and the Plaintiff Class.

      98. The deliberate indifference of the Defendants has subjected the Plaintiffs and

the Plaintiff Class to unnecessary rigor and proximately caused their substantial

damages, including but not limited to: the denial of constitutional rights, physical pain,

great mental anguish, the possibility of cancer and other maladies related to untreated

HCV, and even premature death.

                                        THIRD CLAIM
                                 Americans with Disabilities Act
                                   (42 U.S.C. §12101, et seq.)

      99. Plaintiffs reallege and incorporate the allegations of paragraphs 1 to 98 as if

fully set forth at this point.

      100. Defendant UDOC is a “public entity” within the meaning of 42 U.S.C.

§12131(1)(A) and 28 C.F.R. §35.104.

      101. All Plaintiffs and the Plaintiff Class have chronic HCV, which is a

physiological disorder or condition that affects one or more body systems, including

but not limited to the digestive, gastrointestinal, immune, circulatory, cardiovascular,

and hemic systems, and is therefore a physical impairment within the meaning of 42

                                               23
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 24 of 32



U.S.C. §12102(1) and (2) and 28 C.F.R. §35.108(c). This physical impairment

substantially limits one or more major life activities, including but not limited to eating,

walking, bending, lifting, concentrating, thinking, and communicating; the operation of

major bodily functions such as digestive, gastrointestinal, immune, circulatory,

cardiovascular, and hemic systems; and the operation of the liver.

     102. All Plaintiffs and the Plaintiff Class have a record of having an impairment

that substantially limits one or more major life activities, as they have a history of such

an impairment. 42 U.S.C. §12102(1)(B); 28 C.F.R. §35.108(a)(1)(ii) & (e).

     103. All Plaintiff and the Plaintiff Class are regarded by UDOC as having an

impairment that substantially limits one or more major life activities, as UDOC

perceives them as having such an impairment. 42 U.S.C. §12102(1)(C) & (3); 28 C.F.R.

§l35.108(a)(1)(iii) & (f). Defendant UDOC has subjected them to a prohibited action

because of an actual or perceived physical impairment.

     104. All Plaintiffs and the Plaintiff Class are qualified individuals with a disability

because they meet the essential eligibility requirements for the receipt of services or the

participation in programs or activities provided by UDOC, including but not limited to

medical services. 42 U.S.C. §12131(2); 28 C.F.R. §35.104.

     105. By withholding medical treatment from those with HCV, but not withholding

medical treatment from those with other disabilities or those who are not disabled, the

Defendants exclude Plaintiffs and the Plaintiff Class from participation in, and denies

them the benefits of UDOC services, programs, and activities (such as medical services),

by reason of their disability. 42 U.S.C. §12132; 28 C.F.R. §35.130a).

                                             24
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 25 of 32



     106. By withholding medical treatment from those with HCV, but not withholding

medical treatment from those with other disabilities or those who are disabled, the

Defendants subject the Plaintiffs and the Plaintiff Class to discrimination. 42 U.S.C.

§12132; 28 C.F.R. §35.130(a).

     107. The Defendants fails to provide Plaintiffs and the Plaintiff Class with equal

access and enjoyment of effective medical services. 28 C.F.R. §35.130(b)(1).

     108. The Defendants utilize criteria and methods of administration that have the

effect of subjecting Plaintiffs and the Plaintiff Class to discrimination and that defeat or

substantially impair accomplishment of the objectives of medical treatment for HCV. 28

CF.R. §35.130(b)(3).

     109. The Defendants have known about the violations noted herein but have failed

to correct them, thereby exhibiting deliberate indifference to the rights of the Plaintiffs

and the Plaintiff Class.

     110. As a direct and proximate result of these actions and omissions, the Plaintiffs

and the Plaintiff Class have suffered and continue to suffer from harm and violation of

their ADA rights. These harms will continue unless enjoined by this Court.

                                     FOURTH CLAIM
                                     Rehabilitation Act
                                    (29 U.S.C. §791-794)

     111. The Plaintiffs reallege and incorporate the allegations of the preceding

paragraphs 1 to 110 as though fully set forth at this point.

     112. This claim is brought under Section 504 of the Rehabilitation Act (RA), 29

U.S.C. §701, et seq. and 29 U.S.C. §791-794, et seq., and its implementing regulations.

                                             25
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 26 of 32



     113. Defendant UDOC is a program or activity receiving federal financial

assistance. 29 U.S.C. §794.

     114. The Defendants exclude Plaintiffs and the Plaintiff Class- all qualified

individuals with disabilities – from participation in, and denies those individuals the

benefits of, programs or activities, solely by reason of the individuals’ disabilities. 29

U.S.C. §794(a); 28 C.F.R. §42.503(a).

     115. The Defendants utilize criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or substantially

impair accomplishment of the objectives of the Defendants’ programs or activities with

respect to handicapped persons. 28 C.F.R. §42.503(b)(3).

     116. The Defendants have known about the violations noted herein but have failed

to correct them, thereby exhibiting deliberate indifference to the rights of the Plaintiffs

and the Plaintiff Class.

     117. As a direct and proximate result of this exclusion, Plaintiffs and the Plaintiff

Class have suffered and continue to suffer from harm and violation of their RA rights.

These harms will continue unless enjoined by this Court.

                                      FIFTH CLAIM
                                 Declaratory Judgment Act
                                   (28 U.S.C. § 2201(a))

     118. The Plaintiffs reallege and incorporate the allegations of the preceding

paragraphs 1 to 117 as if fully set forth at this point.

     119. There presently exists an actual controversy between the parties regarding

whether the Defendants’ policies are lawful under federal and state law. The Plaintiffs

                                              26
    Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 27 of 32



are informed and believe that the Defendants continue to enforce their policies, as

described, to the detriment of Plaintiffs and the Plaintiff Class. This controversy

requires a declaration from this Court as to the rights of the respective parties, and the

lawfulness of the Defendants’ practices.

     120. As a direct and proximate result of the Defendants’ actions and inactions, the

Plaintiffs and the Plaintiff Class have suffered and, unless the declaratory and

injunctive relief prayed for is provided, likely will suffer injuries and complications

resulting from the failure to treat their HCV with effective DAA drugs.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and a class of similarly situated

individuals, seek Judgment as follows:


     1.   Issuance of a judgment declaring that the Defendants have exhibited

deliberate indifference to the serious medical needs of the Plaintiffs and the Plaintiff

Class and have violated the rights of the Plaintiffs and the Plaintiff Class to be free from

cruel and unusual punishment via their policy of withholding treatment with DAA

drugs from inmates diagnosed with HCV, all in violation of both the Eighth

Amendment to the United States Constitution, and Article 1, Section 9 of the Utah

Constitution;

     2.   An order certifying this case as a class action, with the class defined under

Rule 23(b)(2) as all current and future prisoners in UDOC custody who have been, or

will be, diagnosed with chronic HCV;



                                             27
     Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 28 of 32



     3.    A judgment declaring that the Defendants have violated the rights of the

Plaintiffs and the Plaintiff Class under the Americans with Disabilities Act and the

Rehabilitation Act;

     4.    Entry of a preliminary and a permanent injunction ordering the Defendants

to, among other things, 1) immediately provide DAA medications to the Plaintiffs; and

2) develop and adhere to a plan to provide DAA medications to all UDOC prisoners

with chronic HCV, consistent with the prevailing standard of care;

     5.    A preliminary and a permanent injunction requiring the Defendants to,

among other things, 1) properly screen, evaluate, monitor, and stage UDOC prisoners

with HCV (including screening for liver cancer where appropriate); 2) provide routine

opt-out testing for HCV to all UDOC prisoners; 3) develop and adhere to a policy

allowing UDOC prisoners with chronic HCV to obtain liver transplants if needed; 4)

provide the Plaintiffs and the Plaintiff Class an appropriate and accurate assessment of

the level of fibrosis or cirrhosis they have, counseling on drug-drug interactions, and

ongoing medical care for complications and symptoms of HCV; and 5) modify the

exclusions from HCV treatment based on life expectancy and time remaining on

sentence to reflect an appropriate individual assessment;

     6.    An order enjoining the Defendants from taking any action to interfere with

the Plaintiffs’ right to maintain this action, or from retaliating in any way against the

Plaintiffs for bringing this action;

     7.    Compensatory and punitive damages for the Plaintiffs according to proof;



                                             28
        Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 29 of 32



         8.   An order retaining jurisdiction over this matter to ensure that the terms of

any injunction are fully and timely implemented;

         9.   Any further, appropriate injunctions to prevent the future deprivation of the

rights of the Plaintiffs and the Plaintiff Class;

         10. An award of Plaintiff’s attorneys’ fees, costs, and litigation expenses under 42

U.S.C. §12205, 29 U.S.C. §794a, 42 U.S.C. §1988, the Utah Constitution, and other

relevant provisions of law; and

         11. Such other and further relief as the Court may deem equitable and just under

the circumstances.

          RESPECTFULLY SUBMITTED THIS 22nd DAY OF JANUARY 2020,

                                                           /s/ Stewart Gollan
                                                           ____________________________
                                                           Stewart Gollan, USB # 12524
                                                           GOLLAN LAW, PLLC
                                                           75 East 400 South, Suite 300
                                                           Salt Lake City, Utah 84111
                                                           sgollanlaw@gmail.com
                                                           Telephone: (801) 413-3406


                                                           /s/ William L. Schmidt2,3
                                                           _____________________________
                                                           William L. Schmidt, SBN 206870
                                                           WILLIAM L. SCHMIDT, ATTORNEY
                                                                    AT LAW, P.C.
                                                           P.O. Box 25001
                                                           Fresno, CA 93729
                                                           legal.schmidt@gmail.com
                                                           Telephone: (559) 261-2222




2   electronically signed on behalf of William L. Schmidt, with express permission
3   Admitted Pro Hac Vice

                                                      29
        Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 30 of 32




                                                           /s/ R. Shane Johnson4
                                                           ______________________________
                                                           R. Shane Johnson
                                                           R. SHANE JOHNSON, PLLC
                                                           24 D Street
                                                           Salt Lake City, Utah 84103
                                                           shane@utahdefense.com
                                                           Telephone: (801) 364-2222




4   electronically signed on behalf of R. Shane Johnson, with express permission

                                                     30
        Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 31 of 32




                                   CERTIFICATE OF SERVICE

          I certify that on the 22nd day of January 2020 I caused a copy of the foregoing

(PROPOSED) PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES,

DECLARATORY RELIEF AND INJUNCTIVE RELIEF to be transmitted to the following via

the Court’s ECF system:


          VANESSA R. WALSH (16180)
          DARIN GOFF (1355)
          Assistant Utah Attorneys General
          SEAN D. REYES (7969)
          Utah Attorney General
          160 East 300 South, Sixth Floor
          P.O. Box 140856
          Salt Lake City, Utah 84114-0856
          Telephone: (801) 366-0100
          E-mail: vwalsh@agutah.gov, dgoff @agutah.gov
          Attorneys for State Defendants

          WILLIAM L. SCHMIDT, SBN 206870 5
          legal.schmidt@gmail.com
          WILLIAM L. SCHMIDT, ATTORNEY
          AT LAW, P.C.
          P.O. Box 25001
          Fresno, CA 93729
          Telephone: (559) 261-2222
          Facsimile: (559) 436-8163

          Attorney for Plaintiffs and Proposed Plaintiff Class

          R. SHANE JOHNSON, Utah Bar No. 14217
          shane@utahdefense.com


5   Admitted Pro Hac Vice

                                                  31
Case 2:18-cv-00854-RJS-CMR Document 38 Filed 01/22/20 Page 32 of 32



 R. SHANE JOHNSON, PLLC
 24 D Street
 SALT LAKE CITY, UTAH 84103
 Telephone: (801) 364-2222

 Attorney for Plaintiffs and Proposed Plaintiff Class


                                              /s/ Stewart Gollan
                                              ____________________________
                                              Stewart Gollan
                                              Attorney for Plaintiffs and Proposed
                                              Plaintiff Class




                                         32
